Case 2:18-cr-20554-PDB-APP ECF No. 32 filed 01/22/20        PageID.239     Page 1 of 6


                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


United States of America,
                                                    Case No. 18-cr-20554
                   Plaintiff,
v.                                                  Honorable Paul D. Borman

D-1 Jackie Douglas Woodburn,

               Defendant.
___________________________________/

                      Stipulated Preliminary Order of Forfeiture

      Plaintiff, by and through its undersigned attorneys, together with Defendant,

Jackie Douglas Woodburn, by and through his attorney, Gerry Mason, Esq., submit

this Stipulated Preliminary Order of Forfeiture to the Court for immediate entry,

and stipulate and agree to the following.

      Based on the contents of the written plea agreement, Defendant’s guilty plea

to Count One of the Indictment (a violation of 18 U.S.C. § 2251), this Stipulation,

and other information in the record, and pursuant to 18 U.S.C. § 2253 and Rule 32.2

of the Federal Rules of Criminal Procedure, IT IS HEREBY ORDERED THAT:

      1.     Defendant shall forfeit to the United States the following:

             a) Any visual depiction described in 18 U.S.C. §§ 2251, 2251A, or
                2252, 2252A, 2252B or 2260, or any book, magazine, periodical,
                film, videotape, or other matter which contains any such visual
                depiction, which was produced, transported, mailed, shipped, or
                received in violation of these subsections;

             b) Any property, real or personal, constituting or traceable to gross
                profits or other proceeds obtained from such offense; and
Case 2:18-cr-20554-PDB-APP ECF No. 32 filed 01/22/20             PageID.240     Page 2 of 6


              c) Any property, real or personal, used or intended to be used to commit
                 or to promote the commission of such offense or any property
                 traceable to such property.

       2.     The following property (which the FBI has given CATs ID 18-FBI-

008003 and is hereafter referred to as the “Subject Property”) IS FORFEITED to

the United States under 18 U.S.C. § 2253(a)(3) for disposition according to law, and

any right, title or interest of Defendant, and any right, title or interest that his heirs,

successors or assigns have, or may have, in the Subject Property is FOREVER

EXTINGUISHED:

       a) One (1) Apple iMac Laptop, with scratched out serial number; and

       b) One (1) Lacie Rugged portable Hard Drive, SN 15661309212301QR.

       3.     The Subject Property was used or was intended to be used to commit

or to promote the commission of Defendant’s violation of 18 U.S.C. § 2251 and is

therefore subject to forfeiture under 18 U.S.C. § 2253(a)(3).

       4.     Upon entry of this order and pursuant to 21 U.S.C. § 853(n), Rule 32.2

of the Federal Rules of Criminal Procedure, and other applicable rules, the United

States shall publish notice of this Stipulated Preliminary Order of Forfeiture and of

its intent to dispose of the Subject Property on www.forfeiture.gov, for at least

thirty consecutive days. The United States may also, to the extent practicable,

provide direct written notice to any person or entity known to have an alleged

interest in the Subject Property. The aforementioned notice shall direct that any

person, other than Defendant, asserting a legal interest in the Subject Property must

file a petition with the Court within thirty (30) days of the final date of publication
Case 2:18-cr-20554-PDB-APP ECF No. 32 filed 01/22/20            PageID.241    Page 3 of 6


of notice or within thirty (30) days of receipt of actual notice, whichever is earlier.

The petition shall be for a hearing before the Court alone, without a jury and in

accordance with 21 U.S.C. § 853(n), to adjudicate the validity of the petitioner's

alleged interest in the Subject Property. Any petition filed by a third party asserting

an interest in the Subject Property must be signed by the petitioner under penalty of

perjury and must set forth the nature and extent of the petitioner's alleged right, title

or interest in the Subject Property, the time and circumstances of the petitioner’s

acquisition of the right, title, or interest in the Subject Property, any additional facts

supporting the petitioner's claim, and the relief sought.

      5.     After the disposition of any motion filed under Federal Rule of

Criminal Procedure 32.2(c)(1)(A) and before a hearing on any ancillary petition, the

United States may conduct discovery in accordance with the Federal Rules of Civil

Procedure upon a showing that such discovery is necessary or desirable to resolve

factual issues in the ancillary proceeding.

      6.     This Stipulated Preliminary Order of Forfeiture shall become final as

to Defendant at entry and forfeiture of the Subject Property.

      7.     If no third party files a timely petition before the expiration of the

period provided in 21 U.S.C. § 853(n)(2), then this Stipulated Preliminary Order of

Forfeiture shall become the Final Order of Forfeiture and the United States shall

have clear title to the Subject Property as provided in 21 U.S.C. § 853(n)(7) and

Federal Rule of Criminal Procedure 32.2(c)(2); further, the United States shall be

authorized to dispose of the Subject Property as prescribed by law.
Case 2:18-cr-20554-PDB-APP ECF No. 32 filed 01/22/20           PageID.242     Page 4 of 6


      8.     If a third party files a petition for ancillary hearing for the Subject

Property, the Court shall enter an Amended and/or Final Order of Forfeiture that

addresses the disposition of the third party petition as provided under Federal Rule

of Criminal Procedure 32.2(c)(2).



                 [The remainder of this page is intentionally blank.]
Case 2:18-cr-20554-PDB-APP ECF No. 32 filed 01/22/20        PageID.243      Page 5 of 6


      9.    The Court retains jurisdiction to enforce this order, and to amend it as

necessary, pursuant to Federal Rule of Criminal Procedure 32.2(e).

Agreed as to form and substance:

Matthew Schneider
United States Attorney

/s/Kevin M. Mulcahy                       /s/Gerry D. Mason (see attached)
Kevin M. Mulcahy                          Gerry D. Mason, Esq.
Assistant United States Attorney          Attorney for Defendant
211 W. Fort Street, Suite 2001            1700 Busha Hwy
Detroit, MI 48226                         Marysville, MI 48040
(313) 226-9713                            (810) 989-0057
Kevin.Mulcahy@usdoj.gov                   gdblues@hahoo.com
Dated: January 16, 2020                   Dated: January 17, 2020



*******************************************

IT IS SO ORDERED.

Dated: January 22, 2020                      s/Paul D. Borman
                                             Paul D. Borman
                                             United States District Judge
Case 2:18-cr-20554-PDB-APP ECF No. 32 filed 01/22/20              PageID.244      Page 6 of 6




      9.      The Court retains jurisdiction to enforce this order, and to amend it as
necessary, pursuant to Federal Rule of Criminal Procedure 32.2(e).
Agreed as to form and substance:

Matthew Schneider
United States Attorney

 /s/Kevin M. Mulcahy
 Kevin M. Mulcahy                               Gerry D. Mason, Esq.
 Assistant United States Attorney               Attorney for Defendant
 211 W. Fort Street, Suite 2001                 1700 Busha Hwy
 Detroit, MI 48226                              Marysville, MI 48040
 (313) 226-9713                                 (810) 989-0057
 Kevin.Mulcahy@usdoj.gov Dated:                 gdblues@hahoo.com
 January 16, 2020                               Dated: January 17, 2020




*******************************************
IT IS SO ORDERED.



Dated: ----                                Honorable Paul D. Borman
                                           United States District Judge




                                                5
